Order entered June 27, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00299-CV

                 BREITLING OIL AND GAS CORPORATION, Appellant

                                                V.

    PETROLEUM NEWSPAPERS OF ALASKA, LLC D/B/A PETROLEUM NEWS
                       BAKKEN, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-08494

                                            ORDER
       We GRANT appellee’s June 25, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than August 12, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE